DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both a tire and what appears to be the inner surface of the wheel 120 in FIG. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in FIG. 3B not mentioned in the description: 134.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D1, D2, 127a, 125 and 135.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core and outer flange as set forth in claim 3 in combination with the single taper limitations of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the following informalities:
Tire 100 in the embodiment shown in FIG. 3A is distinct from tire 100 in at least the embodiment shown in FIG. 2.
The elements represented by reference characters 100, 120, 122, 124, 126 and 128 in the embodiment shown in FIG. 3B is distinct from the elements represented by these same reference characters in at least the embodiment shown in FIG. 3A.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
2.	The disclosure is objected to because of the following informalities: 
All occurrences of the term “complementary” should be replaced with the term -- complementary -- to correct a typographical error.
All occurrences of the term “wheel flange” should be corrected because the structure represented by reference character 119 in FIG. 3A of the drawings appears to be a flange or lip of the tire 100 instead of the wheel 120.
The last sentence of paragraph [0027] should be corrected to correspond to what is shown in the drawings.  As best understood, a “first” locking ring that abuts against the inboard side 126 of the wheel 120 would abut against the first side 116 (i.e., not the second side 118) of the inner liner 110, and a “second” locking ring that abuts against the outboard side 128 of the wheel 120 would abut against the second side 118 (i.e., not the first side 116) of the inner liner 110.
Appropriate correction is required.

Claim Objections
3.	Claims 1-3, 5, 8, 19 and 20 are objected to because of the following informalities:
Regarding each of claims 1-3, 8, 19 and 20, the term “complementary” should be replaced with the term -- complementary -- to correct an apparent typographical error.
Regarding claim 5, the term “wheel flange” should be corrected because the structure that corresponds to the wheel flange appears to be a flange or lip of the inner liner of the tire as shown by reference character 119 in FIG. 3A.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the term “inwardly” renders the claim indefinite because it is unclear what is encompassed by this limitation because no directional indicators (i.e., axially inwardly, radially inwardly, etc…) have been provided.  As such, it is unclear what would be encompassed by this limitation.
	Regarding claim 19, there is insufficient antecedent basis for “the outer surface of the rim”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2, 4, 5, 7, 8, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palinkas et al. (US 2009/0211677 A1; hereinafter “Palinkas”).
	Regarding claims 1, 2, 4, 5 and 7, Palinkas, in the embodiment shown in Fig. 2B, discloses a tire and wheel assembly comprising: a non-pneumatic tire 202 with a tread (radially outer surface of the tire as shown in Fig. 2B), a plurality of spokes (note paragraphs [0024] and [0041]; spokes or ribs 26’ in Fig. 2 of US 4,832,098 which is incorporated by reference), and an inner liner 206 with a first side, a second side, and at least one taper at 224 extending between the first side and the second side (Fig. 2B); and a wheel 200 with an inboard side, an outboard side, and an outer surface at 222 with at least one complementary taper extending between the inboard side and the outboard side such that the non-pneumatic tire is serviceably mounted on the wheel (Fig. 2B; paragraph [0035]), wherein the at least one taper of the inner liner and the at least one complementary taper of the wheel are each a single taper (Fig. 2B), further comprising a locking ring (ring 230 on inboard or “right” side in Fig. 2B), wherein the locking ring is configured to abut against the inboard side or the outboard side of the wheel (Fig. 2B), further comprising a wheel flange (outboard or “left” side ring 230 shown in Fig. 2B) extending inwardly from the inner liner, wherein the wheel flange is configured to abut against the outboard side or the inboard side of the wheel (Fig. 2B), and wherein the locking ring is not integral with the wheel (Fig. 2B).
	Regarding claims 1 and 8, Palinkas, in the embodiment shown in Fig. 2C, discloses a tire and wheel assembly comprising: a non-pneumatic tire 202 with a tread (radially outer surface of 26’ in Fig. 2 of US 4,832,098 which is incorporated by reference), and an inner liner 206 with a first side, a second side, and at least one taper at 224 extending between the first side and the second side (Fig. 2C); and a wheel 200 with an inboard side, an outboard side, and an outer surface at 222 with at least one complementary taper extending between the inboard side and the outboard side such that the non-pneumatic tire is serviceably mounted on the wheel (Fig. 2C; paragraphs [0035-0037]), and wherein the at least one taper of the inner liner and the at least one complementary taper of the wheel are each dual tapers with a vertex at 222 in gap 220 between a first taper and a second taper (Fig. 2C).
	Regarding claims 15 and 16, Palinkas, in the embodiment shown in Fig. 2B, discloses a wheel 200 for a non-pneumatic tire 202, the wheel comprising: an inboard side, an outboard side, and an outer surface 222, wherein the outer surface comprises at least one taper extending from the inboard side to outboard side (Fig. 2B; paragraph [0035]), and wherein the at least one taper is a single taper extending between the inboard side and the outboard side (Fig. 2B).
	Regarding claims 15 and 17, Palinkas, in the embodiment shown in Fig. 2C, discloses a wheel 200 for a non-pneumatic tire 202, the wheel comprising: an inboard side, an outboard side, and an outer surface 222, wherein the outer surface comprises at least one taper extending from the inboard side to outboard side (Fig. 2C; paragraphs [0036-0037]), and wherein the at least one taper is a dual taper with a vertex at 222 in gap 220 between a first taper and a second taper (Fig. 2C).  
	Regarding claim 19, Palinkas, in the embodiment shown in Fig. 2B, discloses a method of serviceably mounting a non-pneumatic tire 202 to a wheel 200, the method comprising: mounting the non-pneumatic tire onto a rim 212 of the wheel, the non-pneumatic tire 26’ in Fig. 2 of US 4,832,098 which is incorporated by reference), and an inner liner 206 with a first side, a second side, and at least one taper at 224 extending between the first side and the second side (Fig. 2B); and the wheel comprising: an inboard side, an outboard side, and an outer surface 222 with at least one complementary taper extending between the inboard side and the outboard side (Fig. 2B), wherein mounting the non-pneumatic tire onto the rim of the wheel comprises sliding the inner liner of the non-pneumatic tire onto and across the outer surface of the rim (Fig. 2B; paragraph [0035]).  
	Regarding claim 19, Palinkas, in the embodiment shown in Fig. 2C, discloses a method of serviceably mounting a non-pneumatic tire 202 to a wheel 200, the method comprising: mounting the non-pneumatic tire onto a rim 212 of the wheel, the non-pneumatic tire comprising: a tread (radially outer surface of the tire as shown in Fig. 2C), a plurality of spokes (note paragraphs [0024] and [0041]; spokes or ribs 26’ in Fig. 2 of US 4,832,098 which is incorporated by reference), and an inner liner 206 with a first side, a second side, and at least one taper at 224 extending between the first side and the second side (Fig. 2C); and the wheel comprising: an inboard side, an outboard side, and an outer surface 222 with at least one complementary taper extending between the inboard side and the outboard side (Fig. 2C), wherein mounting the non-pneumatic tire onto the rim of the wheel comprises sliding the inner liner of the non-pneumatic tire onto and across the outer surface of the rim (Fig. 2C; paragraphs [0035-0037]).

s 1, 8, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 2016/0243890 A1; hereinafter “Nishida”).
	Regarding claims 1 and 8, Nishida discloses a tire and wheel assembly comprising: a non-pneumatic tire 1 with a tread 16, a plurality of spokes 15, and an inner liner 12 with a first side, a second side, and at least one taper 38 extending between the first side and the second side (Fig. 8); and a wheel 11 with an inboard side, an outboard side, and an outer surface with at least one complementary taper 30 extending between the inboard side and the outboard side such that the non-pneumatic tire is serviceably mounted on the wheel (Fig. 8), and wherein the at least one taper of the inner liner and the at least one complementary taper of the wheel are each dual tapers with a vertex between a first taper and a second taper (Fig. 8).
	Regarding claims 15 and 17, Nishida discloses a wheel 11 for a non-pneumatic tire 1, the wheel comprising: an inboard side, an outboard side, and an outer surface, wherein the outer surface comprises at least one taper at 30 extending from the inboard side to outboard side (Fig. 8), and wherein the at least one taper is a dual taper with a vertex between a first taper and a second taper (Fig. 8).
	Regarding claims 19 and 20, Nishida discloses a method of serviceably mounting a non-pneumatic tire 1 to a wheel 11, the method comprising: mounting the non-pneumatic tire onto a rim 18 of the wheel, the non-pneumatic tire comprising: a tread 16, a plurality of spokes 15, and an inner liner 12 with a first side, a second side, and at least one taper 38 extending between the first side and the second side (Fig. 8); and the wheel comprising: an inboard side, an outboard side, and an outer surface with at least one complementary taper 30 extending between the inboard side and the outboard side (Fig. 8), wherein mounting the non-pneumatic tire onto the rim of the wheel comprises sliding the inner liner of the non-pneumatic tire onto and across the .

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas in view of Simpson (US 2,764,213).
	Although Palinkas further discloses its wheel having an outer flange 212 comprising the at least one complementary taper extending from the inboard side to the outboard side (Fig. 2B) or the dual tapers with the vertex between the first and second taper (Fig. 2C), Palinkas fails to expressly disclose the outer flange being removably attached to a core of the wheel.  Instead, Palinkas appears to show the “core” at 210 and the outer flange 212 being integrally formed in the embodiments of both Fig. 2B and Fig. 2C.
	Simpson, however, teaches a tire and wheel assembly wherein the wheel comprises a core at 3 and an outer flange at 4, 5 removably attached to the core with fasteners as shown in Fig. 1.
	It would have been obvious to one having ordinary skill in the art to have modified the wheel of Palinkas so that its outer flange is removably attached to the core instead of being integrally formed therewith, such as taught by Simpson, to provide predictable results for facilitating maintenance and replacement of parts, if desired and/or needed because of damage.

14.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas in view of Kahaner et al. (US 4,235,270; hereinafter “Kahaner”).
	Palinkas fails to disclose its locking ring being integral with the wheel.
	Kahaner, however, teaches a tire and wheel assembly in which the locking ring (unlabeled flange of each rim section 44, 45) is integral with the wheel 44, 45 (Figs. 4 and 5).
	It would have been obvious to one having ordinary skill in the art to have modified the wheel of Palinkas by including a locking ring integrally formed with the wheel at an inboard .

15.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas.
	Palinkas, in the embodiment shown in Fig. 2C, fails to expressly disclose at least one locking ring configured to abut against at least one of the inboard side and the outboard side of the wheel, wherein the at least one locking ring is not integral with the wheel.
	Palinkas, however, in the embodiment shown in Fig. 2B, as noted above, teaches the use of at least one locking ring 230 configured to abut against at least one of the inboard side and the outboard side of the wheel, wherein the at least one locking ring is not integral with the wheel.
	It would have been obvious to one having ordinary skill in the art to have modified the tire and wheel assembly of Palinkas as shown in the embodiment of Fig. 2C to have at least one locking ring configured to abut against at least one of the inboard side and the outboard side of the wheel, wherein the at least one locking ring is not integral with the wheel, such as taught by the embodiment shown in Fig. 2B of Palinkas, to provide predictable results for locking the tire upon the wheel in a desired position.

16.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Palinkas in view of Ichikawa et al. (US 5,429,165; hereinafter “Ichikawa”).
	Palinkas fails to disclose its inner liner having the claimed plurality of concentric layers.
	Ichikawa, however, teaches a non-pneumatic tire with an inner liner 2 comprising a plurality of concentric layers 6, 7 with at least two of the plurality of concentric layers having different inner liner characteristics selected from the group consisting of different structures, 6 the plurality of concentric layers comprises fibers or a ply of fibers in a first orientation and another 7 of the plurality of concentric layers comprises fibers or a ply of fibers in a second orientation different than the first orientation (Fig. 1; lines 23-30 of col. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the tire and wheel assembly of Palinkas by forming its inner liner with the claimed plurality of concentric layers, such as taught by Ichikawa, to provide predictable results for reinforcing the tire.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, each of the other cited prior art teaches a tire and wheel assembly that includes a tire with at least one taper that corresponds to at least one complementary taper of the wheel.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617